Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Refusal
Detailed Office Action
Foreign Priority
Acknowledgment is made of Applicant's claim for foreign priority based on Republic of Korea Design Application No. KR30-2020-0052268, filed on 10/30/2020. The Korean application was electronically retrieved by the Office and is in the file wrapper, as required by 35 USC § 119(b).

Specification
The specification is objected to as follows:
The title is misdescriptive. MPEP 1503.01.I. The reproductions show a charger with dual recesses for two earbuds; the term “earbud” in the title should be plural. Accordingly, for proper description, the title must be amended throughout the application, original oath or declaration excepted. Examiner suggests:
-- Charger for Wireless Earbuds --, or another similar title.
Descriptions of the reproductions are not required to be written in any particular format, however, they should describe the views of the reproductions clearly and accurately. Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)II. Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)II. The phrase “reference” in 1.9 and 1.10 has no clear or specific meaning in design practice because all solid-line reproductions are considered part of the claim; this may cause indefiniteness and non-enablement. However, the solid object line information shown in the 1.9-1.10 reproductions is supported by the 1.1-1.8 reproductions and the broken line elements are understood to form no part of the claimed design, so this issue is an objection, only. Accordingly, for clarity and proper description, the following reproduction descriptions must be amended. Examiner suggests:
-- 1.9: Front perspective in a closed state.
1.10: Front perspective in a condition of use. --
A feature description following the 1.10 reproduction description reads: 
“Reproductions 1.9 and 1.10 are reference views showing a use state of the claimed; the parts shown by means of broken lines in reproduction 1.10 are not part of the claimed design.”
Elements shown in solid object line in design patents are understood as claimed portions of a design. MPEP 1504.04. Accordingly, Applicant’s use of the phrase “reference views” to describe 1.9 and 1.10 may be considered unclear because there is no specific meaning in design practice for the phrase “reference views”. The 1.9 and 1.10 reproductions include solid object line elements and broken line elements. This may cause indefiniteness and non-enablement. However, the solid object line information shown in the 1.9 and 1.10 reproductions is supported by the 1.1-1.8 reproductions. The broken lines are described as unclaimed in the second half of the feature description. Therefore, this issue is an objection, only. Applicant should remove the first half of the description that refers to the “reference views”. 
Additionally, the second half of the description refers to the broken lines. The broken line statement should follow the description of the reproductions and be in a separate statement. MPEP 2920.04.II. A required amendment to the broken line statement is held in abeyance pending a response to the rejection below.
 
Claim Rejection - 35 USC § 112
The claim is rejected under 35 USC § 112(a)&(b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.
Specifically, the claim is indefinite and non-enabled because:
The exact appearance and three-dimensional configuration of some of the surfaces (shaded in solid gray below) of the claimed design cannot be determined from the disclosure, making the overall appearance of the claim unclear. These features are not clearly shown elsewhere in the disclosure in enough detail to confirm their possible depth or probable dimension. Therefore, the appearance of these surfaces of the claimed design cannot be reproduced by one skilled in the art without resorting to conjecture. (See example below.)

    PNG
    media_image1.png
    207
    621
    media_image1.png
    Greyscale



The claim is inconsistently shown; the reproductions do not clearly depict the claim. Elements of the charger do not correspond among the views. Such unclear disclosure renders the claim indefinite. (See examples below.)

    PNG
    media_image2.png
    457
    613
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    291
    608
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    293
    615
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    230
    609
    media_image5.png
    Greyscale


Applicant may attempt to overcome this rejection by amending the reproductions to show the claimed design completely and consistently. Applicant may remove from the claim the elements or portions of the design that are considered indefinite and non-enabling by reducing them to legible, equal-length broken lines. Applicant may reduce the peripheral edges of the indefinite portions (identified above with “A”) to legible, equal-length broken lines, thereby removing the indefinite portions from the claim and identifying them as unclaimed portions of the claimed design. Applicant must then reduce to equal-length broken line all indefinite interior elements illustrated in solid line, thereby removing the internal surfaces from the claim. Applicant is further cautioned to render any corresponding details clearly and consistently in all applicable views.
Note that since two types of broken lines are used in the disclosure, each type must have a specific meaning and purpose. The broken lines would depict portions of the charger as well as environment, and each type must be explained accordingly. Applicants may clarify the meaning of both types of broken lines in the reproductions by amending the current broken line statement. Examiner suggests:
-- The broken lines in the reproductions depict portions of the [title] that form no part of the claimed design. The earbuds depicted in broken line in 1.10 depict environmental subject matter and form no part of the claimed design. --
 
Any corrected reproductions submitted in response to this Office action must be compliant with 37 CFR 1.121(d). 
An amended replacement drawing sheet should include all the figures appearing on the immediate prior version of the sheet, even if only one figure is amended. The figure (or figure number) of an amended view should not be labeled as amended. If a reproduction is canceled, that figure must be removed from the replacement sheet and the remaining figures and their related figure descriptions must be renumbered, as necessary. 
Additional replacement sheets may be necessary to show the renumbering of the remaining figures. If all the figures on a drawing sheet are canceled, a replacement sheet is not required. A marked-up copy of the drawing sheet (labeled as "Annotated Sheet") including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the reproductions. 
Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by Examiner, Applicant will be notified and informed of any required corrective action in the next Office action.
Reply Reminder
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b).

Conclusion
The claimed design stands rejected under 35 USC § 112 (a)&(b). 
The references cited but not applied are considered cumulative art related to the claimed design.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA CHRISTENSEN whose telephone number is 571-272-9862. The examiner can normally be reached on Monday-Friday, 8:30am-5pm. Examiner interviews are available via telephone, in-person and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sandra Snapp can be reached on 571-272-8364. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit patentcenter.uspto.gov. Visit uspto.gov/patents/apply/patent-center for more information about Patent Center and uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AC/
Examiner, Art Unit 2912
 
/Kendra Leslie Hamilton/Primary Examiner, Art Unit 2915                                                                                                                                                                                                        08/25/2022